Warren E. Burger: We'll hear arguments next in 1439, Hughes against Oklahoma. Mr. Helton you may proceed whenever you are ready.
Robert M. Helton: Mr. Chief Justice, may it please the Court. This case is before you on appeal from the Court of Criminal Appeals of the State of Oklahoma in which the appellant was convicted of violating the following section of the Oklahoma Wildlife Code, specifically Section 4-115 (B) which provides in pertinent part as follows. No person may transport or ship minnows for sale outside the state, which were seined or procured from the waters of this state except that; First; nothing contained herein shall prohibit any person from leaving the state possessing three dozen or less minnows. Number two; nothing contained herein shall prohibit sale and shipment of minnows raised in a regularly licensed commercial minnow hatchery. It is my position here in support of the proposition that the subject law is repugnant to the Commerce Clause of the United States. Primarily, if it pleased the Court, based upon the decision of this Court of this past term in City of Philadelphia versus New Jersey --
Harry A. Blackmun: Mr. Helton, I take it you are relying solely on the Commerce Clause?
Robert M. Helton: Yes, Your Honor, no other.
Harry A. Blackmun: You are not relying on the Privileges and Immunities Clause or anything else. Just --
Robert M. Helton: That is right.
Harry A. Blackmun: You put your case in the Commerce Clause?
Robert M. Helton: Yes sir. No other constitutional ground do I position at all. That is to say that in as much as this law is 100% on its face blocked or curtained against interstate commerce, that it constitutes therefore that discriminatory nature, that disruption of the right to engage in interstate commerce by the other states and their citizens, particularly within the rule of this Court in the City of Philadelphia versus New Jersey, wherein Mr. Justice Stewart writing for your Court, said that; whenever the discrimination reached certain -- when it was that degree of discrimination, that it just constitutes a barrier of curtained interstate commerce, it’s unnecessary, it's immaterial to determine whether or not the state in enacting its law properly exercised its police power.
Warren E. Burger: What if Oklahoma passed a statute that had as its preamble or recital that the supply of buffalo if they have any or elk if they have any being limited, there could only be one taken by any person within a certain limited season and none could be taken outside of the State?
Robert M. Helton: Alright sir. And sir, Oklahoma did that in its conservation law in Section 116-A, the very following section that follows this section and I think that's a perfectly valid and legitimate law.
Warren E. Burger: Fine.
Robert M. Helton: The difference sir in this case and the supposed case that you gave me is the party here complaining is not the party with the right of the access. So in this case, Fred Shellkey (ph) is the man who took the minnows from the water of the State. Mr. Hughes bought the minnows from Mr. Shellkey under this law.
Warren E. Burger: But under this particular statute that before us now there is no prohibition against his buying, but there is a prohibition against his taking them out of the state, is there not?
Robert M. Helton: That is right sir.
Warren E. Burger: How do you distinguish that from taking elk out of the states?
Robert M. Helton: The difference between the right to take in my judgment is the State very likely in fact I think without question, the State has and is properly exercising its police power when it controls the access to its wildlife as distinguished from controlling the right to, that is prohibiting the right to transport. When at the same time they never prohibited, they never in any manner prohibited and attempted to control a disposition of it, the commerce in it from their license taker to the next party.
Byron R. White: Well so that, under the law you may commercialize with -- was natural minnows as long as you transport and sell them inside the State. You can take natural minnows and sell them within the State of Oklahoma?
Robert M. Helton: In my -- I don't think there is any question about -- you are asking about the right of Oklahoma to limit that.
Byron R. White: No, I am asking if I'm a dealer in minnows, I can buy natural minnows or I can go seine them myself and sell them to anybody I want to inside the state?
Robert M. Helton: You are right.
Byron R. White: And transport them anywhere I want to inside the State for sale?
Robert M. Helton: Yes sir.
Byron R. White: But I can't transport them across the boundary for sale?
Robert M. Helton: Correct.
Harry A. Blackmun: Or he can destroy them if you chooses, burn them up?
Robert M. Helton: I am sorry sir.
Harry A. Blackmun: I say or he can destroy them if he chooses or burn them up as long as he does it within the state of Oklahoma?
Robert M. Helton: That would be right. What I really, what I think that would help us is to understand that this overall conversation code of Oklahoma divides the commerce into two steps. There is a division in the commerce and the first step with the commerce is from the water to the licensed, the party authorized to take them out of the water. That's step number one, our commerce and if the court pleas that's internal commerce. What Texas people or Texas as a (Inaudible) would have any interest in that, they would have none whatever. But now there is a second step in the commerce and that second step is when the authorized taker sells and disposes and Oklahoma, and at that point because sir, because Oklahoma never put any kind of restriction on his right to -- the second step of that commerce is 100% unregulated by Oklahoma. Oklahoma has not even enacted anything other than this one section, that deals with that second step of commerce.
William H. Rehnquist: But that regulates, doesn't it, that one section that you just referred to?
Robert M. Helton: It does sir, but and I don't disagree with it. The very object of it though is to prevent the exportation, but the very object of it at that point since Oklahoma never by any other law limited that second step in any manner, never controlled it in any manner. At that point, it had become inter-state commerce and at that point this law then has put the curtain that it cannot be.
William H. Rehnquist: You say then that Oklahoma could prohibit any sort of commercial dealing in natural minnows?
Robert M. Helton: I believe they can sir, provided, provided that they make the requisite necessary finding that's the basis of their exercising their police power.
William H. Rehnquist: Well, I thought the police power is always presumed to have been properly exercised unless your state --
Warren E. Burger: States very seldom --
Robert M. Helton: I don't understand it. It's always presumed.
William H. Rehnquist: Well, aren't all state laws presumed constitutional?
Robert M. Helton: I am aware of the utterances to that effect, but I also I am aware that wherever a law shows on its face for example and refutes that presumption, then the presumption is refused. Now then, if I be wrong, if I'm wrong in my position that is if I'm wrong in my position that the real of City of Philadelphia didn't apply for this case for example. If I'm wrong in that, which I strongly believe I am not, but if I'm wrong then the next question that our cases teaches and tell us is that in the event that a law enacted under the police power is going to interfere with inter-state commerce. There is a question of whether or not it's, the question is then is it doing it incidentally. In other words, though there be a valid exercise of the police power in connection with the operation of that valid exercise that is there an incidental effect upon inter-state commerce and what is law in that respect. Well, one of the -- at that point, it has recently been determined by this Court that the burden shifts upon the state to justify its own use, I mean, its police power use and in its justification, it must among things, show that it could not use its police power in a different manner, thereby reducing the burdens upon inter-state commerce. Now then in this case, if we agree that the object of this law, which I find nothing in this law that supports this object either expressly or inferentially, but the Oklahoma high court did. It said the purpose was to prevent depletion of minnows by commercial exportation or importation. Oklahoma did not, but could have put catch limits on its minnows. Oklahoma could have, but did not make any control over how many minnows the dealers would have in possession at one time.
Warren E. Burger: Could they put a limit on how many could be transported over the state line?
Robert M. Helton: They certainly could in my opinion, yes sir.
Warren E. Burger: Haven't they done so indirectly here?
Robert M. Helton: No sir. For the reason that - well the real object of the three dozen rules, we got a lake down there between Texas and Oklahoma. The Red River runs through and that, the three dozen rule in my opinion had reference to that lake.
Thurgood Marshall: Texoma I assume it is called.
Robert M. Helton: The part of the lake --
Thurgood Marshall: The lake is is called Texoma.
Robert M. Helton: Yes sir, that's the name of it Your honor, it sure is. Now then --
Warren E. Burger: But what was the purpose, what do you suggest was the purpose of the three dozen limit?
Robert M. Helton: To take care of lake Texoma.
Warren E. Burger: Well.
Robert M. Helton: In other words, I'm a Texan and I --
Warren E. Burger: Is there anything in the statute about that?
Robert M. Helton: I beg your pardon.
Warren E. Burger: Anything in the statute about that?
Robert M. Helton: No, sir, no.
Warren E. Burger: What do you suggest on its face the three dozen limits implies or suggests?
Robert M. Helton: Well, if the --
Warren E. Burger: You want to hold down.
Robert M. Helton: There really isn't anything from the law that we could tell anything Your Honor.
Warren E. Burger: Isn't it the same kind of limitation that you put, that you can only take six trout or five pheasants or whatever?
Robert M. Helton: Well, I feel this way that --
Warren E. Burger: Isn't it a conservation measure?
Robert M. Helton: I'm unable to read a conservation measure in the three dozen.
Warren E. Burger: Well, isn't three dozen about what you might mean for a day of fishing, to catch whatever limits Oklahoma has. Isn't there a reasonable possibility that there's a relationship?
Robert M. Helton: Well, my trouble sir is I fish too much down there and I can understand the relationship of three dozen to us local boys that fish now --
Warren E. Burger: You don't have –-
Robert M. Helton: Now that's not in this record and I understand that.
Warren E. Burger: You don't really need it --
Robert M. Helton: Well to me --
Warren E. Burger: More than three dozen in a day do you?
Robert M. Helton: It is impertinent sir. I know there is no -- three dozen couldn't have anything to do with conservation of the minnows in Oklahoma or at least that's my opinion it being there. It's not supported by the records, but that's – if I maybe indulged then I will say that.
John Paul Stevens: Mr. Helton I didn't understand, but I guess I'm just stupid, but what is the reference to lake Texoma? Why would this problem --
Robert M. Helton: Alright sir. On Red River sir, there's a lake that dammed up that river and thus the water that rivers in both states.
John Paul Stevens: Right.
Robert M. Helton: So consequently, I think the legislature had in mind, if a Texas fisherman came over into Oklahoma to buy him some minnows and does go back on the Texas side of the lake to fish without this exception, he can be a violator of this law.
John Paul Stevens: Well, why don't you make him fish on the Oklahoma side of the lake you know that.
Robert M. Helton: Oh that's terrific. I hadn't thought about that; that would be one effect of it. You make him fish for he didn't want a fish.
William H. Rehnquist: Of course, if they want to make him fish on the Oklahoma side of the lake they would have no exception at all?
Robert M. Helton: If I listen to you sir, you're meaning to infer that -- if they wanted to leave the three dozen exception acts --
William H. Rehnquist: They'd force him to fish.
Robert M. Helton: The effect would be the Texan people fish on the Oklahoma side. Yes sir, I think that would be right. Now then -- I naturally, there is, after we read the residue of this law that is other than this Section 4-115 (A) or 115 (B), other than that one law, there isn't a single law in this code that directs itself toward any kind of general welfare protection, that is protection of Oklahoma minnows. It's totally barren of any kind of the law, because it's totally barren of any kind of law, it automatically, the only thing you can decide is that they wanted to give the (Inaudible) an economic benefit that it's a discriminatory law that discriminated in favor of the (Inaudible) business. The other thing about the law that's to foster and carry out and further the general welfare of power of the people of Oklahoma.
William H. Rehnquist: Mr. Helton, could I ask you one question before you sit down. Do you think it would be necessary if we were to rule in your favor for us to expressly overrule the case of Geer against Connecticut?
Robert M. Helton: Well, sir, I -- no sir I'm really, yes and no, if I may. I'll answer yes part first and then no part second. First sir, the statue in the Geer case is basically and fundamentally different in this Oklahoma Statute. The difference is this. Geer directed the prohibition to the very act of taking, the word Geer statue says it is hereby prohibited for anyone to kill our wild life and remove them from the state. Now I haven't quoted it to you verbatim, but I haven't deviated that. Now this law, unlike Geer isn't directed to the taker. The actual statutes aren't connected with the power or the access to take. That distinguishes Geer --
William H. Rehnquist: But it makes the Oklahoma Statute narrower than the one in here, doesn't it?
Robert M. Helton: Sir I am sorry.
William H. Rehnquist: Doesn't it make the Oklahoma Statute narrower than the one in Geer?
Robert M. Helton: Narrower?
William H. Rehnquist: Because Oklahoma Statute regulates less conduct than the Connecticut Statute did in Geer?
Robert M. Helton: Well sir to me the Geer statute, the emphasis is on the initial right to take. The Oklahoma Statute doesn't focus its emphasis there. It focuses trying to enforce something that's not visible in the law. Now then thus, now then I said that yes and then no, now then the other part, the other side of the coin is to me this Court in the last term, in the last recent terms, in Baldwin versus Montana and all the cases you've stated there, limited to interstate commerce only. I think that you have the -- I think you have more or less terminated now the ownership doctrine. I am not talking about that you've terminated the power of the states under the police power. You said the majority opinion relative to the ownership of wild game in the states was error.
Warren E. Burger: Mr. Bruce?
Bill J. Bruce: Mr. Chief Justice may it please the Court. In order to focus upon Oklahoma's argument before this Court, I feel it incumbent upon me to bring to the Court's attention the posture of the appellant's argument in the court's decision below. The posture of the argument below are the appellant was in the form of distinguishing Geer versus Connecticut from the case of Foster-Fountain Packing Company versus Haydel. Now as this Court is aware the Geer decision involved wildlife. The statute there prohibited the transport of that wildlife across the state line. In Foster-Fountain Packing Company versus Haydel, this Court looked at the underlying fact situation involved in that case where the Louisiana Statute in the name of conservation prohibited the exportation of shrimp in which the hose and heads had not been removed, thereby requiring their removal in the home state of Louisiana. This Court held in that case that the purpose and effect of that statute was economic protectionism for Louisiana residents. That is, that statute favored Louisiana simply because by the very nature of the statute, the packing was required to be done in Louisiana to the exclusion of other states. Now in the lower court as I mentioned, the appellant distinguished Geer versus Connecticut from Foster-Fountain Packing Company versus Haydel and relied up on the Foster case stating that it was applicable to this case. The posture, however on appeal by the appellant here is that as I read his brief that Geer versus Connecticut is no longer viable when subjected to a Commerce Clause tag. It's the view of Oklahoma that the concept in Geer is still viable today. The concept of the state's interest, the state's interest in controlling its wildlife is as much as alive today as it was in the time when Geer versus Connecticut was rendered.
Harry A. Blackmun: What in your opinion Mr. Attorney General is the justification for the Oklahoma statute?
Bill J. Bruce: As a conservation measure, Your Honor.
Harry A. Blackmun: Well, do you agree with counsel on the other side that a Texas resident could go into Oklahoma and buy minnows and burn them up in front of the commercial establishment from which he bought them?
Bill J. Bruce: I would agree if there is no statutory prohibition.
Harry A. Blackmun: That there's no wildlife conservation.
Bill J. Bruce: No, sir, the statute does not address that, that possibility notion.
Harry A. Blackmun: Well, if that's a possibility, why they would be characterized as a conservation measure?
Bill J. Bruce: Well, as argued by the appellant below in which the state concedes the only viable commercial use for minnows is as bait for other fish. It serves no other purpose as far as man is concerned in his commercial interest. Of course the state maintains that minnows also serve other important functions of course as a natural food supply for game fish and that the balance of the – for the maintaining of the balance of the minnow population in the natural streams.
Warren E. Burger: For ducks and birds and a lot of others too, don't they--?
Bill J. Bruce: Yes, Your Honor.
Warren E. Burger: -- live off of minnows.
Harry A. Blackmun: Isn't that interest served just as much on the Texas side, of the lake that straddles the state boundary?
Bill J. Bruce: Are you speaking of Lake Texoma Mr. Justice Blackmun?
Harry A. Blackmun: Whatever the lake is?
Bill J. Bruce: Yes, I think that interest would serve Texas as well as Oklahoma.
Harry A. Blackmun: Wouldn't it serve just as much on a lake ten miles inside Texas as Oklahoma lake?
Bill J. Bruce: I am not sure I understand your question sir.
Harry A. Blackmun: Well, suppose that Mr. Hughes here took his minnows and sold them to Texas fishermen on a lake ten miles inside the Texas boundary, isn't that natural preservation purpose just as well served there, or are you restricting it entirely to Oklahoma nature?
Bill J. Bruce: Well, I would concede that certainly that would serve Texas interests, but such wholesale exploitation of minnows, natural minnows in Oklahoma streams, if Oklahoma permitted the export, it would require Oklahoma to not only keep track of what's happening, but to make sure that additional minnows were added to make up for those which were exported.
Harry A. Blackmun: But at the same time though, I could go into Oklahoma and buy them and bring them up.
Bill J. Bruce: Well --
Harry A. Blackmun: And there is no statute that would prevent me from doing so?
Warren E. Burger: Maybe the next legislature counsel may take that into account and make a standard prohibition?
Bill J. Bruce: Well sir, we've never had that type of problem in Oklahoma?[Laughter]
Byron R. White: I doubt if you will either.
Bill J. Bruce: Now one another case citied by the appellant the City of Philadelphia versus New Jersey of course a recent case by this Court regarding a dispute between New Jersey and other states regarding the land -- for use of landfill sites. In my brief, I distinguish that case as I did other cases in that, in that case it involved a discrimination provision, in other words the State of New Jersey discriminated against out of state citizens as opposed to citizens of its own state.
Potter Stewart: Also the subject of a commerce wasn't wildlife?
Bill J. Bruce: That's correct Your Honor.
Potter Stewart: The Geer case didn't have anything to do with that case?
Bill J. Bruce: Yes sir and as I pointed out in my brief or hopefully I pointed out in my brief that wildlife is a unique area of law, and that the state has special interest in preserving the wildlife.
Byron R. White: So you -- do you think in serving that in you can permit commercialization with the same natural minnows within the state, but prevent their export?
Bill J. Bruce: That's correct, Your Honor.
Byron R. White: Just as a way of limiting the take?
Bill J. Bruce: A way of conservation yes Mr. Justice White.
Byron R. White: Even though there are no limits on the amount or number of minnows that your own people can take?
Bill J. Bruce: I might say that I believe other states do use the possession limit as a means of protecting their interest as an advice to --
Byron R. White: Anybody, any out of staters who come to Oklahoma, they are free to buy minnows and use them in Oklahoma waters.
Bill J. Bruce: Yes Mr. Justice White they are.
Byron R. White: Your Oklahoma supply people are -- then have -- they have the exclusive on the sale of naturally seined minnows?
Bill J. Bruce: Well, they are licensed by the state, yes sir.
Byron R. White: Yeah.
William H. Rehnquist: Well, there is no prohibition against buying minnows in Texas and bringing them into Oklahoma and using them as a bait, is there?
Byron R. White: There is a prohibition on buying Oklahoma minnows?
Bill J. Bruce: Well, that's the focus of our statute in issue here. There isn't an Oklahoma provision regarding an import license.
Byron R. White: Now we got -- what's there about that?
Bill J. Bruce: But that's not the focus of the inquiry here.
Byron R. White: But what about it then? Can I bring minnows from out of the state and use them in the Oklahoma waters?
Bill J. Bruce: The statute provides a procedure for that.
Byron R. White: For the licensing?
Bill J. Bruce: Yes sir.
Thurgood Marshall: You don't object to commercial raising of minnows and taking them?
Potter Stewart: No.
Bill J. Bruce: Commercial hatchery of minnows, no Mr. Justice Marshall.
Thurgood Marshall: You don't object to people taking them and seining them either do you as such?
Bill J. Bruce: No sir.
Thurgood Marshall: Because this man here was a professional (Inaudible). That was his business of seining wild minnows.
Bill J. Bruce: That's correct.
Thurgood Marshall: So If you are allowed that unlimited, how are you preserving wildlife or protecting wildlife –
Bill J. Bruce: The very –
Thurgood Marshall: -- the unlimited.
Bill J. Bruce: Alright sir.
Thurgood Marshall: The taking is unlimited, right?
Bill J. Bruce: That's correct.
Thurgood Marshall: And sold it off.
Bill J. Bruce: As to the number taken, no sir.
Thurgood Marshall: Yes sir.
Bill J. Bruce: Mr. Justice Marshall in response to your inquiry, the -- it's true that Oklahoma has no numerical limits on the actual taking of minnows from its natural streams. There is really no need for that in light of the exportation law that is since as appellant and appellee both agree that the only commercial interest in minnows is as bait, that's the sole commercial interest of minnows. Then those that are seined from Oklahoma streams are returned to Oklahoma streams in the form of bait. So it does -- there is really no need for --
Thurgood Marshall: Supposed they were returned to the streams in a state above Oklahoma, wouldn't they in turn return to Oklahoma?
Bill J. Bruce: Well, if it adjoined, if the stream ran into Oklahoma, yes sir, conceivably they would.
Thurgood Marshall: So that's not the only point.
John Paul Stevens: Mr. Bruce when they returned to the streams as bait, their life expectancy isn't very long.[Laughter]
Bill J. Bruce: Well, Mr. Justice Stevens I won't debate. I am not a fisherman unlike Mr. Helton I'm not a --
Thurgood Marshall: The minnow's life expectancy isn't the longest anyhow?
John Paul Stevens: Would you take the position that Oklahoma could have a statute that said that any fish caught in Oklahoma shall be consumed in Oklahoma, isn't that what the statute, with respect to one time?
Bill J. Bruce: Yes, yes.
John Paul Stevens: So they could say any fish caught here have to be consumed, cannot be shipped out of state? That's the same issue, isn't it?
Bill J. Bruce: Yes.
Byron R. White: Just like Geer?
Bill J. Bruce: Yes sir.
Warren E. Burger: We are not – we were discussing in response to some questions the fact there is no limit on how much you can – what quantity of natural minnows can be seined within the state, but the only purpose, the rational purpose of seining within the state would be for a dealer to sell them under that three dozen limit to other fishermen is that not so? You wouldn't go about seining fish just for the--?
Bill J. Bruce: For recreational purposes, no Mr. Chief Justice.
Warren E. Burger: -- they're not edible in that sense, and will be pretty expensive fertilizer, you would only be seining them to probably to sell them three dozen at a time to fishermen?
Bill J. Bruce: That's correct Your Honor. The statutory scheme is self executing so to speak that the natural and practical commercial object of minnows serves as a natural limitation. If the Oklahoma bars the exportation, then they would be returned to Oklahoma streams in the form of bait. Thank you.
Warren E. Burger: Do you any further, Mr. Helton?
Robert M. Helton: Your Honor, I'm just -- in answer to Mr. Justice White's question to counsel in Section 4-1159(A) it provides, “No person may ship or transport minnows for sale into this state from an outside source without having first procured a license for such from the Director. So if you come to Oklahoma fishing from your native state Colorado, don't bring any minnows.
Byron R. White: Without a license.
Robert M. Helton: And you can't get one, now let's talk about minnow dealer license and you can't get a minnow dealer's license.
Byron R. White: They just --
Robert M. Helton: -- unless you are a resident of Oklahoma.
Byron R. White: Alright.
Robert M. Helton: So I am pointing out to you that nobody can come into Oklahoma to fish and bring their minnows into Oklahoma.
Byron R. White: And so no out of state minnow dealer, fellows who would like to sell you the fishing equipment can send you any minnows from outside the state for two reasons. One, you can't get any Oklahoma minnows--
Robert M. Helton: And then of course for an outsider that wanted to bring minnows into Oklahoma --
Byron R. White: Can't get the license.
Robert M. Helton: -- to feed the fish in Oklahoma, couldn't do it.
Byron R. White: Yes.
William H. Rehnquist: Well could you read that language again Mr. Helton. I wasn't sure from its literal language that it applied to someone who wasn't trying to sell them in Oklahoma?
Robert M. Helton: “No person may ship or transport minnows for sale” you were right sir, yes sir I am sorry sir you can do it
Byron R. White: I may tempt to bring my minnows into Oklahoma.
Robert M. Helton: Yes sir, okay you are right Mr. Justice --
William J. Brennan, Jr.: As long as he goes into --
Harry A. Blackmun: That's a great relief to Mr. Justice White.[Laughter]
Robert M. Helton: Yeah. Thank you gentlemen.
Warren E. Burger: Thank you gentlemen. The case is submitted.